Exhibit 10.1

 



AMENDMENT #5 TO THE SENIOR SECURED



PROMISSORY NOTE ORIGINALLY



ISSUED ON SEPTEMBER 28, 2018

 

THIS AMENDMENT #5 to the Note (as defined below) (the "Amendment") is entered
into as of September 30, 2020 (the "Effective Date"), by and between Predictive
Oncology, Inc. (f/k/a Precision Therapeutics, Inc.), a Delaware corporation (the
"Company"), and L2 Capital, LLC, a Kansas

 

limited liability company (the "Holder", and together with the Company, the
"Parties").

 

BACKGROUND

 

A.              The Company issued that certain senior secured promissory note
(the "Note") to the Holder on September 28, 2018.

 

B.              The Company and Holder desire to further amend the Note as set
forth expressly below.

 

C.              The Company is unable to repay the Note and has requested the
Holder to amend the Note in exchange for the Holder not exercising its rights as
a creditor.

 

NOW THEREFORE, in consideration of the execution and delivery of the Amendment
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.                   Upon the execution of this Amendment, (i) the "Maturity
Date" for all amounts of principal, interest and other amounts owed and
outstanding under the Note as of the Effective Date is hereby extended to March
31, 2021.

 

2.                   This Amendment shall be deemed part of but shall take
precedence over and supersede any provisions to the contrary contained in the
Note. Except as specifically modified hereby, all of the provisions of the Note,
which are not in conflict with the terms of this Amendment, shall remain in full
force and effect, and this Amendment shall be governed by the same law, and have
the same conflict resolution provisions, as set forth in the Note. The Parties
hereby ratify and confirm the terms and conditions of the Note, as supplemented
and amended by this Amendment.

 

3.                   The Holder and the Company confirm that the Company has not
received any consideration for the transactions contemplated by this Amendment.
Pursuant to Section 3(a)(9) and Rule 144 promulgated by the Securities and
Exchange Commission (the “Commission”) pursuant to the Securities Act of 1933
and the rules and regulations promulgated thereunder as such may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission having substantially the same effect, the holding period of the
shares of common stock underlying the Note tack back to September 28, 2018, the
issue date of the Note. The Company agrees not to take a position contrary to
this Section 3.

 

 

 





 

 

IN WITNESS HEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.

 

 

PREDICTIVE ONCOLOGY INC.

 

By: /s/ Bob Myers__________

 

Name: Bob Myers__________


Title: CFO

 

 

L2 CAPITAL, LLC

 

By: /s/ Adam R. Long_______


Name: Adam R. Long


Title: Managing Member

 

 

 

 

 

 